[Cite as Ritchey v. Plunkett, 2013-Ohio-5695.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



                                                    JUDGES:
HEATHER RITCHEY nka                                 Hon. Sheila G. Farmer, P. J.
MONTGOMERY                                          Hon. John W. Wise, J.
                                                    Hon. Craig R. Baldwin, J.
        Plaintiff-Appellee
                                                    Case No. 2013 CA 00105
ROBERT PLUNKETT

        Defendant-Appellant                         OPINION

-vs-




CHARACTER OF PROCEEDING:                         Civil Appeal from the Court of Common
                                                 Pleas, Juvenile Division, Case No. 2009
                                                 JCV 00939


JUDGMENT:                                        Affirmed



DATE OF JUDGMENT ENTRY:                          December 23, 2013



APPEARANCES:

For Plaintiff-Appellee                           For Defendant-Appellant

No Appearance                                    ROBERT PLUNKETT, PRO SE
                                                 3000 - 26th Street, SE
                                                 Canton, Ohio 44707
Stark County, Case No. 2013 CA 00105                                                     2

Wise, J.

      {¶1}   Appellant Robert Plunkett appeals the decision of the Stark County Court

of Common Pleas, Juvenile Division, which issued orders modifying appellant’s child

support obligation for his daughter, L.P. Appellee Heather Ritchey, nka Montgomery, is

the child’s mother and residential parent. The relevant procedural facts leading to this

appeal are as follows.

      {¶2}   Appellant Robert is the father of L.P., born in 2002. The trial court action

from which this appeal is taken commenced with Appellee Heather’s complaint for

establishment of custody orders and child support for L.P., filed July 24, 2009. Appellee

was thereafter designated by the trial court as the child’s residential parent and

custodian, and appellant was ordered to pay child support.

      {¶3}   On June 28, 2010, appellant filed a motion for change of custody.

However, on July 2, 2010, the trial court dismissed the motion due to appellant's failure

to file the affidavit required by Stark County Loc.R. DR 16.02.

      {¶4}   On March 9, 2011, appellant filed a motion for companionship/allocation of

parental rights. On September 14, 2011, the motion was dismissed due to appellant's

failure to abide by the trial court's orders for a psychological evaluation and the payment

of guardian ad litem fees.

      {¶5}   On June 14, 2012, appellant filed a motion for change of custody. On

August 7, 2012, the trial court dismissed the motion, again due to appellant's failure to

comply with Loc.R. DR 16.02. However, in said judgment entry, the trial court granted

appellant temporary supervised visitation.
Stark County, Case No. 2013 CA 00105                                                     3


       {¶6}    A further hearing on visitation took place on March 4, 2013. On March 5,

2013, in what appears to be an agreed entry signed by appellant and appellee, the trial

court granted appellant unsupervised visitation. The entry states:

       {¶7}    “The father is to receive unsupervised visitation commencing March 16,

2013 from 10:00 to 12:00. His subsequent visits are to occur biweekly on Saturdays

with a commencement of 10:00 AM increasing two hours each visit until reaching a total

of eight hours visitation. Pick up and drop off of the child is to occur at Perry Police

Department. Father is to provide his address and contact phone number as well as the

location of visits.

       {¶8}    “Father is to provide a 2012 and 2011 W2s to Attorney Johnson within 7

days. Attorneys are to submit child support modification information no later than 14

days thereafter. The court will then issue modified child support orders.”

       {¶9}    Appellant thereafter filed an appeal to this Court. See Ritchey v. Plunkett,

5th Dist. Stark No. 2013CA00051, 2013-Ohio-3226 (“Ritchey I”). The notice of appeal

referenced a March 12, 2013 judgment entry, although no judgment entry was filed on

said date. Appellant's docketing statement filed March 19, 2013 identified the judgment

entry being appealed as the entry of March 4, 2013, which was actually filed on March

5, 2013.

       {¶10} On July 22, 2013, this Court rendered a memorandum-opinion and

judgment entry dismissing the appeal, concluding that there was “no justiciable issue for

this Court to review.” Ritchey I at ¶ 18.

       {¶11} In the meantime, on May 21, 2013, the trial court conducted a non-oral

hearing on the issue of child support, as had been envisioned in the trial court’s decision
Stark County, Case No. 2013 CA 00105                                                    4


of March 5, 2013. The trial court thereupon issued a judgment entry modifying child

support to $401.50 per month, effective March 1, 2013. The court also issued orders

regarding medical support for L.P. and the allocation of the tax dependency exemption.

The entry also states: “All other pending motions involve custody and visitation issues

which are the subject of a pending appeal. Accordingly, this court lacks jurisdiction over

those issues. The motions are dismissed.” Judgment Entry, May 21, 2013, at 1.

       {¶12} Appellant filed a notice of appeal on May 28, 2013.1 He herein raises the

following sole Assignment of Error:

       {¶13} “I. JUDGE JAMES MADE A DECISION IN MY CASE WHILE UNDER

THE COURTS (SIC) OF APPEALS, I AM LED TO BELIEVE IT WAS ON THE ACT OF

ATTORNEY CHRIS DIONISIO. I HAVE BEEN HARASSED BY THIS ATTORNEY

FROM DAY ONE. (DATED 2009 TO CURRENT). I FEEL THIS SHOULD FALL UNDER

THE STATUE (SIC) OF MISCONDUCT OF A JUDGE AND AN ATTORNEY FOR THEY

KNOW THE LAW BETTER THAN ANYONE ELSE. I WAS JUST IN COURT WITH MR.

DIONISIO ON MAY 21, 2013 ABOUT NOT HEARING OR MAKING ANY DECISIONS

ON THIS CASE UNTIL IT'S DONE WITH COURTS (SIC) OF APPEALS. (THE CHIEF

MAGISTRATE SALLY A. EFREMOFF)”

                                                I.

       {¶14} In his sole Assignment of Error, appellant apparently contends the trial

court erred in issuing a decision modifying child support while the case was on appeal

from an earlier decision issued by the trial court. We disagree.

1
  Similar to what occurred in the prior appeal, appellant’s notice of appeal references a
May 28, 2013 judgment entry, although no judgment entry was filed on said date.
Appellant's docketing statement, however, identifies the judgment entry being appealed
as the entry of May 21, 2013.
Stark County, Case No. 2013 CA 00105                                                      5


       {¶15} It is a well-recognized principle that once an appeal has been perfected,

the trial court loses jurisdiction over the matter, pending the outcome of the appeal.

Kane v. Ford Motor Co. (1984), 17 Ohio App.3d 111, 116, 477 N.E.2d 662, citing

Vavrina v. Greczanik (1974), 40 Ohio App.2d 129, 318 N.E.2d 408 (additional citations

omitted). However, a notice of appeal only divests the trial court of jurisdiction over that

part of the final order, judgment or decree which is sought to be reviewed. Cramer v.

Fairfield Med. Ctr., 5th Dist. Fairfield No. 2007 CA 62, 2008-Ohio-6706, ¶ 18, citing

Majnaric v. Majnaric (1975), 46 Ohio App.2d 157, 158, 347 N.E.2d 552.

       {¶16} In the case sub judice, as noted in our recitation of facts, the trial court,

following a hearing, granted appellant unsupervised visitation via an agreed judgment

entry on March 5, 2013; appellant then filed a notice of appeal in apparent reference to

said judgment entry of March 5, 2013. This Court thereafter determined that there was

no justiciable issue for appellate review, as there was no pending motion for a change

of custody subsequent to the August 7, 2012 dismissal of such motion by the trial court.

See Ritchey I at ¶ 17 - ¶ 18. The assigned error presented to this Court in Ritchey I

raised issues of custody, allocation of the tax dependency exemption, and guardian ad

litem fees. However, the only issue that had been directly ruled upon in the March 5,

2013 judgment entry was visitation. The trial court therein had also directed appellant to

provide his 2011 and 2012 W-2 statements to his then-attorney, and had ordered both

counsel to submit modification information to the court. Thus, there were no trial court

orders modifying child support which could have legitimately been part of the appeal we

have designated Ritchey I. We therefore find no merit in appellant’s present essential
Stark County, Case No. 2013 CA 00105                                                    6


claim that the trial court had been divested of jurisdiction to issue child support orders

while Ritchey I was under appellate review. See Cramer, supra.

      {¶17} Accordingly, appellant’s sole Assignment of Error is overruled.

      {¶18} For the reasons stated in the foregoing opinion, the judgment of the Court

of Common Pleas, Juvenile Division, Stark County, Ohio, is hereby affirmed.


By: Wise, J.

Farmer, P. J., and

Baldwin, J., concur.



                                            ___________________________________
                                            HON. JOHN W. WISE


                                            ___________________________________
                                            HON. SHEILA G. FARMER


                                            ___________________________________
                                            HON. CRAIG R. BALDWIN

JWW/d 1126
Stark County, Case No. 2013 CA 00105                                          7


            IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO
                       FIFTH APPELLATE DISTRICT




HEATHER RITCHEY nka MONTGOMERY :
                               :
     Plaintiff-Appellee        :
                               :
-vs-                           :                 JUDGMENT ENTRY
                               :
ROBERT PLUNKETT                :
                               :
     Defendant-Appellant       :                 Case No. 2013 CA 00105




      For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas, Juvenile Division, Stark County, Ohio, is

affirmed.

      Costs assessed to appellant.




                                       ___________________________________
                                       HON. JOHN W. WISE


                                       ___________________________________
                                       HON. SHEILA G. FARMER


                                       ___________________________________
                                       HON. CRAIG R. BALDWIN